                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

      Plaintiff,                                    Case No. 19-cv-12255
                                                    Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned IP
address 73.144.46.187,

     Defendant.
__________________________________________________________________/
PROTECTIVE ORDER CONCERNING PSEUDONYM FOR DEFENDANT

      In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant John

Doe violated its copyrights. (See Compl., ECF #1.) Currently, Strike 3 is only able

to identify the Defendant by his or her internet protocol (“IP”) address.

Simultaneous with the entry of this order, the Court will enter an order permitting

Strike 3 to subpoena the Defendant’s internet service provider (the “ISP”) in an

attempt to obtain the Defendant’s name and address. If Strike 3 receives the name

and address of the Defendant from the ISP, it shall serve the Defendant with a copy

of this order at the same time it serves the Complaint.




                                          1
      Until further order of the Court, the Defendant shall be identified in all public

filings in this action as “John Doe.” In addition, until further order of the Court, no

party shall use the name, address, or any other identifying contact information of the

Defendant in any public filing in this case.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: August 1, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 1, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2
